Exhibit INTERACTIVE INTELLIGENCE, INC. INCENTIVE STOCK OPTION AGREEMENT UNDER 1 THIS AGREEMENT is made and entered into as of the [Day] of [Month], [Year] by and between Interactive Intelligence, Inc., an Indiana corporation (the "Company"), and [Name] ("Participant") pursuant to the terms, conditions, and limitations contained in the Interactive Intelligence, Inc. 1999 Stock Option and Incentive Plan (the "Plan"), a copy of which has been provided to the Participant and is incorporated herein by reference; WITNESSETH: WHEREAS, the Board of Directors has determined that the Participant is eligible for the grant of options under the Plan; and WHEREAS, the Board of Directors of the Company has determined that it is in the best interests of the Company for the Company to grant to the Participant an option to purchase Common Shares of the Company pursuant to the terms, conditions and limitations of the Plan and this Agreement; and WHEREAS, the Participant desires to have the option to purchase Common Shares of the Company pursuant to the terms, conditions and limitations of the Plan and this Agreement; and NOW, THEREFORE, in consideration of the mutual agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Participant hereby agree as follows: 1. GRANT OF OPTION. The Company hereby grants to Participant, effective as of [Insert Effective Date of Grant] ("Option Date"), the right, privilege and option to purchase [Type Total Number of Shares (numeric number)] shares of Common Stock of the Company at the purchase price of [Typed Price per Share] Dollars [($)] per share (the "Option"), in the manner and subject to the terms and conditions provided in this Agreement and the Plan. The parties acknowledge that the Option is intended to qualify as an incentive stock option within the meaning of Section 422 of the Internal Revenue Code. 2.
